     Case 2:20-cv-00818-VAP-E Document 15 Filed 04/17/20 Page 1 of 2 Page ID #:382



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   TIMOTHY D. WILKINS,           ) NO. CV 20-818-VAP(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       ) ORDER ACCEPTING FINDINGS,
                                   )
14   STATE OF CALIFORNIA, et al., ) CONCLUSIONS AND RECOMMENDATIONS
                                   )
15                                 ) OF UNITED STATES MAGISTRATE JUDGE
               Defendants.         )
16   ______________________________)
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   First Amended Complaint, all of the records herein and the attached
20   Report and Recommendation of United States Magistrate Judge.             Further,
21   the Court has engaged in a de novo review of those portions of the
22   Report and Recommendation to which any objections have been made.               The
23   Court accepts and adopts the Magistrate Judge’s Report and
24   Recommendation.
25

26         IT IS ORDERED that: (1) the federal claims in the First Amended
27   Complaint are dismissed without leave to amend and with prejudice;
28   (2) the Court declines to exercise supplemental jurisdiction over the
     Case 2:20-cv-00818-VAP-E Document 15 Filed 04/17/20 Page 2 of 2 Page ID #:383



 1   state law claims; and (3) the action is remanded to the Superior Court

 2   of the State of California for the County of San Luis Obispo.

 3

 4         IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 5   this Order and the Judgment of this date on Plaintiff and counsel for

 6   Defendants.

 7

 8               DATED: April 17, 2020.

 9

10

11                                            _______________________________
                                              _____
                                                  __
                                                  _ _________________
                                                                   _ __
                                                                      ____
                                                                        _ ___
                                                                            ____
                                                                               __
                                                   VIRGINIA
                                                     I GINIA A. PHILLIPS
                                                    VIR
12                                             UNITED
                                                    E STATES DISTRICT JUDGE   E
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
